Appellant was convicted of robbery, his punishment being assessed at five years confinement in the penitentiary.
The Assistant Attorney-General moves to strike out the statement of facts. There are no bills of exception in the record. We are of opinion that the statement of facts should not be considered. The court adjourned on the 29th of April, thirty days being allowed in which to file the statement of facts and bills of exception. This was not done within the time allowed, and an extension of ten days was granted on the 29th of May. This expired on the night of the 8th of June. The statement of facts was not filed until the 13th of June. The record fails to show that any further extension of time was ordered, and there is nothing in the record to indicate why the statement of facts was not filed within the time allowed. The motion of the Assistant Attorney-General, therefore, is well taken. Eliminating the statement of facts, the record presents no error for which it requires a reversal.
The judgment is therefore affirmed.
Affirmed.